Exhibit 10.49

 

RESPIRONICS, INC.

 

2005 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

RESPIRONICS, INC.

 

2005 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

 

ARTICLE I—PURPOSE; EFFECTIVE DATE

 

1.1. Purpose. The purpose of this Respironics, Inc. 2005 Non-Employee Director
Deferred Compensation Plan (hereinafter, the “Plan”) is to permit non-employee
members of the Board of Respironics, Inc. to defer the receipt of Compensation
which would otherwise become payable to them. It is intended that this Plan, by
providing this deferral opportunity, will assist the Company in retaining and
attracting individuals of exceptional ability by providing them with these
benefits.

 

1.2. Effective Date. The Plan shall be effective as of January 1, 2005.

 

ARTICLE II—DEFINITIONS

 

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1. Account. “Account” means the account maintained on the books of the Company
used solely to calculate the amount payable to each Participant under this Plan
and shall not constitute a separate fund of assets.

 

2.2. Beneficiary. “Beneficiary” means the person(s) designated by the
Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant’s death.

 

2.3. Beneficial Ownership. “Beneficial Ownership” shall be determined as
provided in Rule 13d-3 under the Exchange Act.

 

2.4. Board. “Board” means the Board of Directors of the Company.

 

2.5. Change in Control. A “Change in Control” shall occur upon:

 

  (a) The Company’s acquisition of actual knowledge that any Person (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) other than the
Company, a Subsidiary or any employee benefit plan(s) sponsored by the Company
has acquired the Beneficial Ownership, directly or indirectly, of securities of
the Company entitling such Person to 20% or more of the Voting Power of the
Company;

 

  (b) The occurrence of the date provided for in action by the Board or the
Committee, if any, to require election of the Committee as provided in
Section 7.5 of this Plan, following the making of a Tender Offer to acquire
securities of the Company entitling the holders thereof to 20% or more of the
Voting Power of the Company;

 

  (c) The occurrence of the date provided for in action by the Board or the
Committee, if any, to require election of the Committee as provided in
Section 7.5 of the Plan, following the making of a solicitation subject to Rule
14a-11 under the Exchange Act (or any successor Rule) relating to the election
or removal of 50% or more of the members of any class of the Board by any person
other than the Company; or

 

  (d) The shareholders of the Company’s approval of a merger, consolidation,
share exchange, division or sale or other disposition of assets of the Company
as a result of which the shareholders of the Company immediately prior to such
transaction shall not hold, directly or indirectly, immediately following such
transaction a majority of the Voting Power of (i) in the case of a merger or
consolidation, the surviving or resulting corporation, (ii) in the case of a
share exchange, the acquiring corporation or (iii) in the case of a division or
sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the transaction, holds more than 10% of
the consolidated assets of the Company immediately prior to the transaction.

 

1



--------------------------------------------------------------------------------

2.6. Committee. “Committee” means the Compensation Committee of the Board,
except in the event of a Change in Control as provided in Section 7.5.

 

2.7. Company. “Company” means Respironics, Inc., a Delaware corporation, or any
successor.

 

2.8. Company Stock Fund. The term “Company Stock Fund” means an investment
alternative that provides for a hypothetical investment in shares of Company
Common Stock, which may in the discretion of the Committee be offered as a
Valuation Fund.

 

2.9. Compensation. “Compensation” means a Director’s aggregate compensation
payable by the Company for services rendered as a Director, including the annual
base retainer and attendance fees for Board and committee meetings, but
excluding any travel expense allowances, other expense reimbursements, or any
non-cash compensation.

 

2.10. Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III. The
Deferral Commitment shall apply to each payment of Compensation. Such
designation shall be made in whole percentages and shall be made in a form
acceptable to the Committee. A Deferral Commitment shall remain in effect until
modified as provided under Section 3.5, below.

 

2.11. Deferral Period. “Deferral Period” means the calendar year in which
deferrals are permitted; provided, however, that deferrals may not be made with
respect to Compensation for services rendered prior to participation in the
Plan.

 

2.12. Determination Date. “Determination Date” means each calendar day.

 

2.13. Director. The term “Director” means a non-employee member of the Company’s
Board.

 

2.14. Disability. “Disability” means a Participant is “disabled” as defined in
Section 409A(a)(2)(c) of the Code, as determined by a physician approved by the
Committee or its delegate.

 

2.15. Distribution Election. “Distribution Election” means the form prescribed
by the Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from the Account under this Plan, as elected by the
Participant.

 

2.16. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

2.17. Fair Market Value. “Fair Market Value” means the fair market value of
Company Common Stock between the following prices, as applicable, for the date
as of which Fair Market Value is to be determined as quoted in The Wall Street
Journal (or in such other reliable publication or cite as the Committee, in its
discretion, may determine to rely upon): (i) so long as the Company Common Stock
is not listed on any principal United States securities exchange registered
under the Exchange Act, the highest and lowest sales prices per share of the
Company Common Stock for such date on the National Association of Securities
Dealers Automated Quotations System or any successor system then in use, or
(ii) in the event that the Company Common Stock is listed on such an exchange,
the highest and lowest sales prices per share of the Company Common Stock for
such date on such exchange. If there are no such sale price quotations for the
date as of which Fair Market Value is to be determined, then Fair Market Value
shall be determined by taking a weighted average of the means between the
highest and lowest sales prices per share of the Company Common Stock as so
quoted on the nearest reasonable date before and after the date as of which Fair
Market Value is to be determined. If the Fair Market Value of the Company Common
Stock cannot be determined on the basis previously set forth in this
Section 2.17, the Committee shall in good faith determine the fair market value
of the Company Common Stock on such date. Fair Market Value shall be determined
without regard to any restriction other than a restriction which, by its terms,
will never lapse.

 

2.18.

Interest. “Interest” means the amount credited to a Participant’s Account on
each Determination Date, which may include interest, dividends, gains and losses
and which shall be based on the Valuation Funds

 

2



--------------------------------------------------------------------------------

 

chosen by the Participant in a manner consistent with Section 4.3, below. Such
credits to a Participant’s Account may be either positive or negative to reflect
the increase or decrease in value of the Account in accordance with the
provisions of this Plan.

 

2.19. Mutual Fund. The term “Mutual Fund” means an investment alternative that
provides for a hypothetical investment in various mutual funds, which may in the
discretion of the Committee be offered as a Valuation Fund.

 

2.20. Participant. “Participant” means any Director who is eligible, pursuant to
Section 3.1, below, to participate in this Plan, and who has elected to defer
Compensation under this Plan in accordance with Article III, below. Such
Director shall remain a Participant in this Plan for the period of deferral and
until such time as all vested benefits payable under this Plan have been paid in
accordance with the provisions hereof.

 

2.21. Plan. “Plan” means this Respironics, Inc. 2005 Non-Employee Director
Deferred Compensation Plan as amended from time to time.

 

2.22. Retirement. “Retirement” means, for any Participant, the date on which a
Participant ceases to be a Director of the Company for any reason other than
resignation or removal for cause, provided that the Participant has attained at
least age 55.

 

2.23. Subsidiary. “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing at least fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in the chain.

 

2.24. Tender Offer. “Tender Offer” means a tender offer or exchange offer to
acquire securities of a corporation (other than such an offer made by the
Company or a Subsidiary), whether or not such offer is approved or opposed by
the Board.

 

2.25. Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from (1) an illness or accident
affecting the Participant or his or her spouse or dependent; (2) loss of the
Participant’s property due to casualty; or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control.

 

2.26. Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are used solely to calculate the Interest that is credited
to each Participant’s Account in accordance with Article IV, below, and does not
represent, nor should it be interpreted to convey, any beneficial interest on
the part of the Participant in any asset or other property of the Company. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Committee in its reasonable discretion. The Committee
shall select the various Valuation Funds available to the Participants with
respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time in the
discretion of the Committee by revision to Exhibit A and without requiring
amendment of the Plan.

 

2.27. Voting Power. “Voting Power” of the Company means such number of the
Voting Shares of the Company as shall enable the holders thereof to cast such
percentage of all of the votes that could be cast in an annual election of
directors (without consideration of the rights of any other class of stock other
than the Company’s Common Stock to elect directors by a separate class vote).
“Voting Shares” means all securities of the Company entitling the holders
thereof to vote in an annual election of directors (without consideration of the
rights of any other class of stock other than the Company’s Common Stock to
elect directors by a separate class vote).

 

3



--------------------------------------------------------------------------------

ARTICLE III—ELIGIBILITY AND PARTICIPATION

 

3.1. Eligibility and Participation.

 

  (a) Eligibility. Eligibility to participate in the Plan shall be limited to
Directors.

 

  (b) Participation. A Director shall be eligible to participate in this Plan as
long as he or she remains a Director of the Company. Participation in the Plan
by an eligible Director is voluntary and shall be effective upon the
Participant’s completion and submission of a Deferral Commitment, an Allocation
Form, and a Distribution Election to the Committee prior to the beginning of the
Deferral Period.

 

  (c) First-Year Participation. When an individual first becomes eligible to
participate in this Plan during a Deferral Period, a Deferral Commitment may be
submitted to the Committee within thirty (30) days after the individual first
becomes eligible to participate. Such Deferral Commitment will be effective only
with regard to Compensation earned following submission of the Deferral
Commitment to the Committee.

 

3.2. Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment in the form permitted by the Committee. The Deferral Commitment shall
specify the following:

 

  (a) Deferral Amounts; Accounts. A Deferral Commitment shall be effective with
respect to each payment of Compensation payable by the Company to a Participant
during the Deferral Period. All investment elections and investment change
elections shall be made in accordance with the procedures established by the
Committee and, if applicable, shall comply with any “insider” trading policies
adopted by the Company and Rule 16b-3 of the Exchange Act as described in
Section 3.2(e) below. The Participant shall set forth the amount to be deferred
as a full percentage of Compensation. The percentage specified shall apply
equally to each periodic payment of Compensation during the Deferral Period.

 

  (b) Allocation to Valuation Funds. The Participant shall specify in a separate
form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into his or her Account
among the various available Valuation Funds.

 

  (c) Maximum Deferral. The maximum amount of each payment of Compensation that
may be deferred shall be one hundred percent (100%).

 

  (d) Minimum Deferral. The minimum amount of each payment of Compensation that
may be deferred shall be twenty-five percent (25%).

 

  (e) Restrictions on Transfers and Distributions. If a Director is an “insider”
subject to Section 16 of the Exchange Act, the Plan shall be administered in
accordance with Rule 16b-3 of the Exchange Act, as it applies to the Director.
If required to comply with Rule 16b-3 of the Exchange Act:

 

  (i) A Director’s election to transfer deferrals from the Company Stock Fund to
a Mutual Fund must be made at least 6 months after the Director last elected to
transfer deferrals from the Mutual Fund to the Company Stock Fund.

 

  (ii) A Director’s election to transfer deferrals from a Mutual Fund to the
Company Stock Fund must be made at least 6 months after the Director last
elected to transfer deferrals from the Company Stock Fund to the Mutual Fund or
to receive a cash distribution from the Company Stock Fund.

 

  (iii) If a Director’s benefit from the Company Stock Fund is to be paid in
cash, the Director’s election to receive cash must be made at least 6 months
after the Director’s most recent election to transfer deferrals into the Company
Stock Fund.

 

3.3. Period of Commitment. Once a Participant has made a Deferral Commitment,
that Commitment shall remain in effect for each Deferral Period unless the
Deferral Commitment is revoked or amended in writing prior to the beginning of
such succeeding Deferral Period, if succeeding Deferral Periods are permitted by
the Committee.

 

4



--------------------------------------------------------------------------------

3.4. Commitment Limited by Termination. If a Participant’s service with the
Company as a Director is terminated for any reason prior to the end of the
Deferral Period, the Deferral Period shall end as of the date of termination.

 

3.5. Modification of Deferral Commitment. Except as provided in Section 3.3 or
3.4 above, or Section 5.3 below, a Deferral Commitment shall be irrevocable by
the Participant during a Deferral Period.

 

3.6. Defaults in Event of Incomplete or Inaccurate Deferral Commitments. In the
event that a Participant submits a Deferral Commitment to the Committee that
contains information which, in the sole discretion of the Committee, is
incomplete or inaccurate, the Committee shall be authorized to assume the
following, and such assumptions shall be communicated to the Participant:

 

  (a) If no Valuation Fund is selected—assume Money Market Fund was selected;

 

  (b) If Valuation Fund(s) selected equal less than 100%—assume that Money
Market Fund was selected for balance;

 

  (c) If Valuation Fund(s) selected equal more than 100%—assume proportionate
reduction to each Valuation Fund selected;

 

  (d) If no Distribution Election is chosen—assume three (3) annual installments
were elected; and

 

  (e) If no Beneficiary is designated, Participant’s Beneficiary will be his or
her estate.

 

3.7. Modification of Distribution Election. Except as set forth in this
Section 3.7, a Distribution Election shall be irrevocable. Any modifications to
a Distribution Election for the Deferral Period:

 

  (a) Shall not become effective for 12 months following the date of the
modification;

 

  (b) Shall be made at least 12 months prior to the initial distribution date of
the Participant’s Account for the Deferral Period;

 

  (c) Shall delay such distribution date for a minimum of five years from the
date the payment would otherwise have been made; and

 

  (d) Shall not reduce the number of payments that otherwise would be made to
the Participant.

 

ARTICLE IV—DEFERRED ACCOUNT

 

4.1. Accounts. The Compensation deferred by a Participant under the Plan and
Interest shall be credited to the Participant’s Account. The Participants’
Accounts shall be used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.

 

4.2. Timing of Credits. A Participant’s deferred Compensation shall be credited
to each Participant’s Account as soon as administratively practicable following
the day on which the Compensation deferred would have otherwise been payable to
the Participant.

 

4.3. Valuation Funds.

 

  (a)

Designation and Reallocation. A Participant shall designate, at a time and in a
manner acceptable to the Committee, one or more Valuation Funds for the sole
purpose of determining the amount of Interest to be credited or debited to the
Participants’ Accounts. Such election shall designate the portion of each
deferral of Compensation that shall be deemed to be allocated among the
available Valuation Fund(s), and such election shall apply to each succeeding
deferral of Compensation until such time as the Participant shall file a new
election with the Committee. Subject to Section 3.2(e), upon notice to the
Committee, the Participant may also reallocate the balance in each Valuation
Fund among the other available Valuation Funds as of the next succeeding
Determination Date, but in no event shall such re-allocation occur more
frequently than daily. The election of deemed investments among the options
provided shall be the sole responsibility of each Participant. The Company and

 

5



--------------------------------------------------------------------------------

 

Committee members are not authorized to make any recommendation to any
Participant with respect to such election. Each Participant assumes all risk
connected with any adjustment to the value of his or her Account. Neither the
Committee nor the Company in any way guarantees against loss or depreciation.

 

  (b) Company Stock Fund. The Committee may make a Company Common Stock Fund
available as a Valuation Fund under the Plan. The deferrals that a Participant
elects to invest in the Company Stock Fund shall be converted into a
hypothetical number of shares of Company Common Stock by dividing the applicable
amount of deferrals by the Fair Market Value of the Company Common Stock on the
date the deferrals are credited to the Participant’s Account or on such other
date as may be determined by the Committee. As of the date that dividends (if
any) are declared on outstanding shares of Company Common Stock (or on such
later date as may be determined by the Committee), the Company shall credit a
Participant’s Company Stock Fund with additional hypothetical shares of Company
Common Stock in an amount equal to the “Dividend Amount.” The “Dividend Amount”
is the amount of dividends declared on the hypothetical shares of Company Common
Stock in a Participant’s Account divided by the Fair Market Value of the Company
stock on the date dividends are declared or on such other date as may be
determined by the Committee. When deferrals are transferred out of the Company
Stock Fund, the deferrals will be converted to a cash equivalent based upon the
Fair Market Value of the Company Common Stock on the effective date of such
transfer.

 

  (c) Mutual Fund. The Committee may make a Mutual Fund available as a Valuation
Fund under the Plan. The deferrals that a Participant elects to invest in the
Mutual Fund shall be adjusted for investment experience (either gains or losses)
in a manner that equals the investment experience attributable to the one or
more mutual funds offered as Valuation Funds by the Committee under the Plan.
Participants who elect the Mutual Fund investment alternative for all or a
portion of their Account shall elect among the mutual funds that are listed in
Exhibit A (as may be amended by the Committee from time to time). Any deferrals
that a Participant elects to invest in the Mutual Fund shall begin accruing
investment experience at the time the deferrals are credited to the
Participant’s Account or on such other date as may be determined by the
Committee. When deferrals are transferred out of the Mutual Fund, the deferrals
shall stop accruing investment experience under the Mutual Fund as of the
effective date of such transfer.

 

4.4. Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

 

  (a) New Deferrals. Each Account shall be increased by any deferred
Compensation credited since such prior Determination Date.

 

  (b) Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

 

  (c) Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since such Determination Date as though the balance of
that Account as of the prior Determination Date had been invested in the
applicable Valuation Funds chosen by the Participant.

 

4.5. Vesting of Accounts. Each Participant shall be one hundred percent
(100%) vested at all times in the amounts of Compensation elected to be deferred
under this Plan and Interest thereon.

 

4.6. Loans. No loans to Participants of amounts credited to a Participant’s
Account shall be permitted.

 

4.7. Statement of Accounts. The Committee shall provide to each Participant a
statement showing the balances in the Participant’s Account on a periodic basis.

 

6



--------------------------------------------------------------------------------

ARTICLE V—PLAN BENEFITS

 

5.1. Distributions.

 

  (a) Retirement Distributions. Following the Participant’s Retirement with the
Company, the vested portion of a Participant’s Account shall be distributed to
the Participant as soon as administratively practicable following the date on
which the Participant’s Retirement occurs. Distribution of the vested portion of
a Participant’s Account shall be made in a lump sum or annual installments as
indicated on the Participant’s Distribution Election.

 

  (b) Non-Retirement Distributions. If a Participant ceases to serve as a
Director of the Company prior to the attainment of age 55, or if the Participant
ceases to serve as a Director at any time by reason of resignation (other than
for Disability) or is removed from office for cause, then the vested portion of
the Participant’s Account shall be distributed to the Participant as soon as
administratively practicable following termination from service. Distribution of
the vested portion of a Participant’s Account shall be made in a lump sum.

 

5.2. Death or Disability Benefit. Upon the death or Disability of a Participant
prior to the commencement of benefits under this Plan, the Company shall pay to
the Participant, or the Participant’s Beneficiary, an amount equal to the vested
Account balance in that Account in the form of a lump sum payment as soon as
practicable following the Participant’s death or Disability. In the event of the
death of the Participant after the commencement of benefits under this Plan from
the Participant’s Account, the benefits from that Account shall be paid to the
Participant’s designated Beneficiary from that Account at the same time and in
the same manner as if the Participant had survived.

 

5.3. Hardship Distributions. Notwithstanding the terms of any Deferral
Commitment made by a Participant hereunder, the Committee may, in its sole
discretion, permit the withdrawal of all or a portion of the vested amounts
credited to a Participant’s Account, upon the request of the Participant or the
Participant’s legal representative, or following the death of a Participant upon
the request of a Participant’s Beneficiary or such Beneficiary’s representative,
if the Committee determines that the Participant or Beneficiary, as the case may
be, is confronted with an Unforeseeable Emergency. The Participant or
Beneficiary shall provide to the Committee such evidence as the Committee may
require to demonstrate that such emergency exists and financial hardship would
occur if the withdrawal were not permitted including, whether and the extent to
which the hardship is or may be relieved through reimbursement or compensation
by insurance or otherwise or liquidation of the Participant’s assets, and other
evidence as may be required under Section 409A of the Code. Any withdrawal under
this Section shall be limited to the amount necessary to meet the emergency.
Payment shall be made, as soon as practicable after the Committee approves the
payment and determines the amount of the payment, in a single lump sum and in
accordance with Section 4.4(b).

 

5.4. Form of Payment. Unless otherwise specified in Section 5.1, 5.2, 5.3 or
5.5, the benefits payable from any Account under this Plan shall be paid in the
form of benefit as provided below, and specified by the Participant in the
Distribution Election, which Distribution Election shall be filed by the
Participant when the Participant files his or her Deferral Commitment with
respect to a Deferral Period. The Distribution Election filed for a Deferral
Period shall govern deferrals made together with Interest thereon and is
irrevocable. The permitted forms of benefit payments are:

 

  (a) A lump sum amount which is equal to the vested Account balance; and

 

  (b) Annual installments for a period of up to ten (10) years where the annual
payment shall be equal to the balance of the Account immediately prior to the
payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences at the number of annual payments initially chosen
and is reduced by one (1) in each succeeding year. Interest on the unpaid
balance shall be based on the most recent allocation among the available
Valuation Funds chosen by the Participant, made in accordance with Section 4.3,
above.

 

7



--------------------------------------------------------------------------------

5.5. Small Account. If the total of a Participant’s vested, unpaid Account
balance as of the time the payments are to commence from the Participant’s
Account is less than $10,000, the remaining unpaid, vested Account shall be paid
in a lump sum, notwithstanding any election by the Participant to the contrary.

 

5.6. Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
of the vested Account balance shall completely discharge the Committee and
Company from all liability with respect to such benefit.

 

5.7. Effect of Payment. The full payment of the applicable benefit under this
Article V shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

 

5.8. Limitation on Distributions. In the case of a change in ownership or
effective control of the Company, as defined in Section 409A of the Code or the
regulations thereunder, notwithstanding anything to the contrary herein, no
distributions may be made earlier than the date permitted under Section 409A of
the Code and the regulations thereunder to any Participant who is subject to
such requirements.

 

ARTICLE VI—BENEFICIARY DESIGNATION

 

6.1. Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more Beneficiaries (both primary as well as
secondary) to whom benefits under this Plan and/or prior plans shall be paid in
the event of the Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.

 

6.2. Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

 

6.3. No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant predeceases the Participant or
dies before complete distribution of the Participant’s vested benefits, the
Participant’s benefits under this Plan shall be payable to the Participant’s
estate.

 

6.4. Effect of Payment. Payment of the vested Account balance to the Beneficiary
or the Participant’s estate shall completely discharge the Company’s obligations
under this Plan.

 

ARTICLE VII—ADMINISTRATION

 

7.1. Committee; Duties. This Plan shall be administered by the Committee, except
in the event of a Change in Control as provided in Section 7.5 below. The
Committee shall have the authority to make, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration. A majority vote of the Committee members shall
control any decision. Members of the Committee may be Participants under this
Plan.

 

7.2. Agents. The Committee may, from time to time, employ agents, including
employees of the Company, and delegate to them such administrative or other
duties as are required under the Plan and as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

 

7.3. Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

8



--------------------------------------------------------------------------------

7.4. Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of such
member’s gross negligence or willful misconduct.

 

7.5. Election of Committee After Change in Control. After a Change in Control,
vacancies on the Committee shall be filled by majority vote of the remaining
Committee members and Committee members may be removed only by such a vote. If
no Committee members remain, a new Committee shall be elected by majority vote
of the Participants in the Plan immediately preceding such Change in Control.
After a Change in Control, no amendment shall be made to Article VII or other
Plan provisions regarding Committee authority with respect to the Plan without
prior approval by the Committee.

 

ARTICLE VIII—CLAIMS PROCEDURE

 

8.1. Claims and Appeals Procedure. Any person or entity claiming a benefit,
requesting an interpretation or ruling under the Plan (hereinafter referred to
as “Claimant”), or requesting information under the Plan shall present the
request in writing to the Committee, which shall respond in writing as soon as
practicable. The Committee shall establish a claims procedure that is in
accordance with Company policies and that is intended to afford a reasonable
opportunity to any Claimant for a full and fair review of any adverse decision
of the Committee with respect to a Claimant’s claim or request.

 

ARTICLE IX—AMENDMENT AND TERMINATION OF PLAN

 

9.1. Amendment. The Company, acting through the Board or the Board’s authorized
delegate, may at any time amend the Plan in whole or in part by written
instrument, notice of which is given to all Participants and to any Beneficiary
receiving installment payments, provided, however, that no amendment shall
reduce the amount accrued in any Account as of the date such notice of the
amendment is given.

 

9.2. Termination of the Plan. The Company, acting through the Board or the
Board’s authorized delegate, may at any time suspend or terminate the Plan as
follows:

 

  (a) Suspension. The Board may suspend the Plan by instructing the Committee
not to accept any additional Deferral Commitments. If such a suspension occurs,
the Plan shall continue to operate and be effective with regard to Deferral
Commitments entered into prior to the effective date of such suspension.

 

  (b) Termination. The Board may terminate the Plan in whole or in part by
instructing the Committee not to accept any additional Deferral Commitments, and
by terminating all ongoing Deferral Commitments. In the event of complete
termination, the Plan shall cease to operate except with respect to the
administration of prior deferred amounts.

 

ARTICLE X—MISCELLANEOUS

 

10.1.

Unfunded Plan. The Plan constitutes a mere promise by the Company to make
benefit payments in the future. The Company’s obligations under the Plan shall
be unfunded and unsecured promises to pay. The Company shall not be obligated
under any circumstance to fund its financial obligations under this Plan. It
may, in its discretion, set aside funds in a trust or other vehicle, subject to
the claims of its creditors, in order to assist it in meeting its obligations
under the Plan, if such arrangement will not cause the Plan to be considered a
funded deferred compensation plan under ERISA, or the Code and provided,
further, that any trust created by the Company and any assets held by such trust
to assist the Company in meeting its obligations under the Plan will conform to
the terms of any model rabbi trust, as then promulgated by the Internal Revenue
Service. This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the

 

9



--------------------------------------------------------------------------------

 

meaning of Sections 201, 301, and 401 of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and therefore is exempt from the provisions
of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, the Board may terminate
the Plan in whole or in part and take appropriate measures if it is determined
by the United States Department of Labor, a court of competent jurisdiction, or
an opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA (as currently in effect or hereafter
amended) which is not so exempt. Notwithstanding anything to the contrary
herein, there shall be no acceleration of the time or schedule of any payments
under the Plan, except as may be provided in regulations under Section 409A of
the Code.

 

10.2. Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company with
respect to the deferred Compensation receivable from the Company and shall not
be an obligation of another company.

 

10.3. Unsecured General Creditor. Neither the Company nor this Plan gives the
Participant any beneficial ownership interest in any assets of the Company. To
the extent that any Participant or Beneficiary or other person acquires a right
to receive payments under the Plan, such right shall be no greater than the
right, and each Participant and Beneficiary shall at all times have the status,
of a general unsecured creditor of the Company.

 

10.4. Nonalienation/Nonassignability. Except as may be required by law, neither
the Participant nor any Beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate or encumber (except
by reason of death) any amount that is or may be payable hereunder, including in
respect of any liability of a Participant or Beneficiary for alimony or other
payments for the support of a spouse, former spouse, child or other dependent,
prior to actually being received by the Participant or Beneficiary hereunder,
nor shall the Participant’s or Beneficiary’s rights to benefit payments under
the Plan be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or Beneficiary or to the debts, contracts, liabilities, engagements,
or torts of any Participant or Beneficiary, or transfer by operation of law in
the event of bankruptcy or insolvency of the Participant or any Beneficiary, or
any legal process.

 

10.5. No Retention Guarantee. Nothing contained herein shall be deemed to give
any Director the right to be retained in the service of the Company.

 

10.6. Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such other action as
may be requested by the Company.

 

10.7. Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania, without
regard to conflicts of laws principles.

 

10.8. Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

10.9. Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail or recognized overnight delivery service. Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the third
business day following the date shown on the postmark on the receipt for
registration or certification. Mailed notice to the Committee shall be directed
to the Company’s address at 1010 Murry Ridge Lane, Murrysville, Pennsylvania,
Attention: Vice President, Human Resources, with a separate copy mailed to the
Company’s General Counsel at the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the individual’s last known
address in Company’s records.

 

10.10. Successors. The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Company, and successors of any such corporation or
other business entity.

 

10



--------------------------------------------------------------------------------

EXHIBIT A

 

Valuation Funds

 

BlackRock Money Market

BlackRock Intermediate Gov’t. Bond Portfolio

BlackRock Managed Income Portfolio

AIM Basic Value Fund

American Funds: Balanced Fund-A

Janus Adviser International Fund

Janus Adviser Worldwide Fund

America Funds-Growth Fund of America-A

INVESCO Dynamics-K

Respironics Common Stock

Respironics Non-Qualified SLF

MFS Value

BlackRock Large Cap Growth-A

Federated Mid-Cap Index

Fidelity Advisor Value Strategies

 

11